 Case 20-03195-sgj Doc 36 Filed 05/06/21        Entered 05/06/21 17:40:59   Page 1 of 3




Douglas S. Draper, La. Bar No. 5073
ddraper@hellerdraper.com
Leslie A. Collins, La. Bar No. 14891
lcollins@hellerdraper.com
Greta M. Brouphy, La. Bar No. 26216
gbrouphy@hellerdraper.com
Heller, Draper & Horn, L.L.C.
650 Poydras Street, Suite 2500
New Orleans, LA 70130
Telephone: (504) 299-3300
Fax: (504) 299-3399
Attorneys for The Dugaboy Investment Trust and Get Good Trust

                  IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

 In re:                       §                        Case No. 19-34054-sgj11
                              §
 HIGHLAND CAPITAL MANAGEMENT, §
 L.P.,                        §                        Chapter 11
                              §
       Debtor                 §


 OFFICIAL    COMMITTEE      OF §
 UNSECURED CREDITORS,          §
                               §
      Plaintiff,               §
                               §                       Adversary No. 20-03195
 vs.                           §
                               §
 CLO HOLDCO, LTD., CHARITABLE §
 DAF HOLDCO, LTD., CHARITABLE §
 DAF FUND, LP, HIGHLAND DALLAS §
 FOUNDATION, INC., THE DUGABOY §
 INVESTMENT TRUST, GRANT JAMES §
 SCOTT III IN HIS INDIVIDUAL §
 CAPACITY, AS TRUSTEE OF THE §
 DUGABOY INVESTMENT TRUST, AND §
 AS TRUSTEE OF THE GET GOOD §
 NONEXEMPT TRUST, AND JAMES D. §
 DONDERO,                      §
                               §
      Defendants.              §



{00375662-1}                                1
 Case 20-03195-sgj Doc 36 Filed 05/06/21              Entered 05/06/21 17:40:59   Page 2 of 3




       NOTICE REGARDING A STATUS CONFERENCE ON THE MOTION TO
                     WITHDRAW THE REFERENCE

       PLEASE TAKE NOTICE that the following matter is scheduled for status conference on

June 3, 2021 at 9:30 a.m. (Central Time) (the “Status Conference”) in the above captioned

adversary proceeding (the “Adversary Proceeding”):

       • Motion to Withdraw the Reference [Dkt. #33] (the “Motion”), filed by the Get Good

Nonexempt Trust and the Dugaboy Investment Trust (the “Defendants”)

       PLEASE TAKE FURTHER NOTICE THAT a copy of the Motion can be obtained via

the Court’s Document Filing System, https://ecf.txnb.uscourts.gov, or by requesting same from

counsel for the Movant.

       The Status Conference on the Motion will be held before The Honorable Stacey G. C.

Jernigan, United States Bankruptcy Judge, at the United States Bankruptcy Court for the Northern

District of Texas (Dallas Division), via WebEx.

                           For WebEx Video Participation/Attendance:
                          Link: https://us-courts.webex.com/meet/jerniga

                    For WebEx Telephonic Only Participation/Attendance:
                                 Dial-In: 1-650-479-3207
                                Meeting ID: 479 393 582

       A copy of Judge Jernigan’s WebEx Hearing Instructions may be obtained from Judge

Jernigan’s hearing/calendar site: https://www.txnb.uscourts.gov/judges-info/hearing-dates/judge-

jernigans-hearing-dates or by requesting same from counsel for the Movants.


May 6, 2021




{00375662-1}                                      2
 Case 20-03195-sgj Doc 36 Filed 05/06/21            Entered 05/06/21 17:40:59      Page 3 of 3




                                             Respectfully submitted,


                                             /s/Douglas S. Draper.
                                             Douglas S. Draper, La. Bar No. 5073
                                             ddraper@hellerdraper.com
                                             Leslie A. Collins, La. Bar No. 14891
                                             lcollins@hellerdraper.com
                                             Greta M. Brouphy, La. Bar No. 26216
                                             gbrouphy@hellerdraper.com

                                             Heller, Draper & Horn, L.L.C.
                                             650 Poydras Street, Suite 2500
                                             New Orleans, LA 70130
                                             Telephone: (504) 299-3300
                                             Fax: (504) 299-3399
                                             Attorneys for The Dugaboy Investment Trust
                                              and Get Good Trust


                                CERTIFICATE OF SERVICE

       I, Douglas S. Draper, certify that the above Notice was served on all parties of record via
the Court’s ECF Noticing System on this 6th day of May, 2021.

                                                     /s/ Douglas S. Draper
                                                     Douglas S. Draper.




{00375662-1}                                    3
